Orders, Supreme Court, New York County (Ira Gammerman, J.), entered on or about May 7 and June 21, 1996, which denied defendants’ motion to dismiss the complaint upon documentary evidence and for lack of personal jurisdiction pursuant to CPLR 3211 (a) (1) and (8), unanimously affirmed, with costs.
We agree with the motion court that, in the present circumstances, where defendant Dolores Doyle represented in the underlying agreement that her mailing address was in care of her co-defendant husband’s law office, service by leaving a copy of the summons and complaint at that location and mailing the documents to that address was sufficient to obtain personal *476jurisdiction over her (see, Melton v Brotman Foot Care Group, 198 AD2d 481; Townsend v Hanks, 140 AD2d 162; McNeil v Tomlin, 82 AD2d 825).
There exist numerous questions of fact with respect to the intent and meaning of the guaranty sued on herein and the effect of the bankruptcy proceeding on the underlying mortgage, which was personally guaranteed by plaintiffs, precluding preanswer dismissal of the action based on the documentary evidence supplied to the motion court. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.